United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, DALLAS, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-805
Issued: July 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2014 appellant filed a timely appeal from the October 23, 2013 merit
decision denying her claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury causally
related to factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its October 23, 2013
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On December 19, 2012 appellant, then a 63-year-old medical support assistant, filed an
occupational disease claim alleging injuries to her neck and left shoulder, arms and wrist due to
her employment duties. She also noted swelling of her hands. Appellant alleged that this was
due to 12-hour shifts lifting and filing and constantly using her hands and upper body.
By letter dated January 4, 2013, OWCP asked appellant to submit further information in
support of her claim. It requested evidence that she actually experienced the employment factors
alleged to have caused her injury and a physician’s opinion as to how her employment activities
caused or aggravated her medical condition.
In a January 23, 2013 radiology study of appellant’s right shoulder, Dr. Marvin Van Hal,
a Board-certified orthopedic surgeon, listed impressions of status post right shoulder surgery
with postoperative change. In a progress report of the same date, he noted that appellant was
having some difficulty with her abduction brace. Dr. Van Hal noted that he would start her on
pendulum exercises, working with her wrist and elbow. He also advised that appellant was seen
for follow up regarding her left shoulder. Dr. Van Hal listed a work incident/injury in May 2012
associated with her left shoulder. Appellant stated that her right shoulder had become so
involved with its symptoms that she was having to do more work with her left shoulder. In
addition, she indicated that she performed repetitive lifting, filing and overhead work with the
right shoulder. Dr. Van Hal opined that her claim for a left shoulder injury should be accepted as
she performed the same work with her left shoulder as the right and she had to overuse the left
shoulder after problems with the right shoulder and trying to maintain her regular duty.
By decision dated March 18, 2013, OWCP found that appellant established the work
duties as described. It denied her claim as the medical evidence was not sufficient to establish
causal relationship.
On April 6, 2013 appellant requested reconsideration. She submitted a May 2, 2013
report from Dr. Van Hal who crossed out the date of injury, previously listed as
November 1, 2007, and wrote May 1, 2012. Dr. Van Hal also changed the claim file number
xxxxxx130 to reflect the current claim. He let stand his previously listed diagnoses of left
shoulder impingement, sprain/stain left shoulder, upper arm and disorder of bursa and tendons in
the shoulder region. Dr. Van Hal stated that to a reasonable degree of medical probability,
appellant’s work activities exacerbated and aggravated her underlying shoulder dysfunction. In a
July 10, 2013 report, he listed the diagnosis of impingement disorder, left shoulder, with likely
rotator cuff tear. Dr. Van Hal noted that she was not to work at the present time due to both of
her shoulders, although the right shoulder appeared to be the predominate reason that she could
not return to work.
By decision dated October 23, 2013, OWCP reviewed appellant’s case on the merits and
determined that her claim remained denied based on another basic element, stating,
“[s]pecifically, your claim is denied as the evidence of file does not support fact of injury
[f]actual.”

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.4
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.5
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and her subsequent course of action. In determining whether a prima facie case
has been established, such circumstances as late notification of injury, lack of confirmation of
injury and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient
doubt on a claimant’s statements. The employee has not met this burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.6
ANALYSIS
The Board finds that appellant failed to establish that she sustained an employment injury
in the performance of her duties as a medical support assistant.
Appellant must establish all of the elements of her claim. She must prove her
employment as a federal employee, the time, place and in the manner of the injury, a resulting
personal injury and that her injury arose in the performance of duty. In its October 23, 2013
decision, OWCP found that appellant did not establish that she actually experienced the
employment incident or exposure, and accordingly denied her claim.
Appellant has not provided sufficient detail to establish that the alleged occupational
exposure occurred as alleged.7 She alleged that she sustained injuries to her neck and left
3

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

5

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

6

T.B., Docket No. 13-1823 (issued March 20, 2014).

7

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997); see also C.H., Docket No. 11-1843 (issued March 6, 2012).

3

shoulder, arm and wrist as a result of 12-hour shifts lifting and filing and constantly using her
hands and upper body. Appellant did not provide a detailed explanation of her employment
activities and how they related to her claim. She did not respond to the January 4, 2013
development letter or provide OWCP with the additional factual evidence requested. The Board
finds that in the instant case, the record lacks evidence to establish the factual element of
appellant’s claim.
An award of compensation may not be based on surmise, conjecture or speculation.
Because appellant did not submit sufficient evidence demonstrating the alleged occupational
exposure actually occurred, she did not meet her burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury
causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 23, 2013 is affirmed.
Issued: July 21, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

